DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/30/2021 has been entered.
 
Response to Arguments

Applicant’s arguments with respect to claims 51-56, 58-66, and 68-70 have been considered but are moot in view of new ground of rejection.
With respect to double patenting rejection that once allowable subject matter has been identified, if the double patenting rejection is maintain, Applicant will reply appropriately in view of the claims pending at that time (pages 7-8). The amended 
With respect to prior art rejection, Applicant argues the cited references fail to teach or suggest “determining that the criteria corresponds to at least the first content tag or the third content tag based on a user profile” and “determining whether there is a match between (a) the first content tag approved or edited by the human curator and the criterion and (b) the third content tag and the criterion” as recited in amended claim 51 because Bruce does not determine whether there is a match between (a) the first content tag approved or edited by the human curator and the criterion and (b) the third content tag and the criterion as recited in amended claim 51. Other cited references do not remedy the deficiency of Bruce  (pages 6-7). This argument is respectfully traversed.
	Once again, it is noted that non-functional descriptive material does not patentably distinguish over prior art that otherwise renders the claims unpatentable. See for example, MPEP 2111.05, MPEP 2112.01(III). See also In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004); Exparte Nehls, 88 USPQ2d 1883, 1887-90 (BPAI 2008) (precedential) (discussing cases pertaining to non-functional descriptive material) see also BPAI’s decision in Appeal 2009-010851 (for Ser. No. 10/622,876) or BPAI’s decision in Appeal 2011-011929 (for Ser. No. 11/709,170), pages 6-7.	In this case, particular types of information are “first content tag”, “second content tag”, “first content tag approved or edited by human curator”, etc. could be considered as non-functional descriptive material and are not required to give patentable weight as indicated above. These particular types of data do not differentiate or change of 
	Although non-functional descriptive material are not required to be considered, all claim limitations including non-functional descriptive material are known by prior art as discussed below. 
Particularly, Bruce discloses cameras at different locations are used to capture content of one or more events; the content captured by the cameras are “tagged” – that is, identified by topic and/or or subtopics- then either distributed (or “streamed”) to users who have identified they have an interest in receiving such content when available or offered to users who can access it when they wish…(see for example, para. 0023-0026). Content whose primary source is known may be automatically assigned a source identifier/tag or content that is not sure/not known are provided to a curator to approve/verify/confirm before assigning content identifier/tags to the content (see for example, paragraphs 0034, 0041-0042, 0047, 0058, 0109, 0113); a user searches the published content by entering a search query. A search query may identify content associated with that which was identified in the search query by evaluating tags and/or keywords extracted from the content and display search results with contents with tags such as topic and/or subtopic matches search query (for example, if a search was done for “swimming”, the search result may depict t top-level topic of “Swimming” and a plurality of subtopics such as “Swimming stroke”, “Swimming lessons”, etc. (paragraph 0030). Only content that are interest to user or match with criteria associated with search query/user preference is arranged for display  0038, 0052, 0116, 0141, figure 5D (step 214)). Thus, Bruce discloses “determining that the criteria corresponds to at least the first content tag or the third content tag” based on user information (determining that criteria in the search query/user preference correspond to at least first content tag or third content tag such as source identifier, topic and/or subtopic, etc. assigned to content received from captured by cameras, and “determining whether there is a match between (a) the first content tag approved or edited by the human curator and the criterion and (b) the third content tag and the criterion” (determining whether there is a matches/met between (a) tag such as source identifier, topic, subtopic, etc. approved/certified or confirmed by the curator and the criterion/information in the search query and (b) the tag such as source identifier, topic, subtopic associated with content received from another camera and the criterion in the search query so that only contents that are interest to the user or meet with the search query is displayed in the search result to the user.
Alternatively, Jaime discloses media clips of same event are received from different “content capture devices” and “tagging information” are assigned to the media clips and uploaded to a server 104 along with tagging/activity information (paragraphs 0021, 0022, 0024, 0035). When a search criteria is received at the server matches at least a portion of activity identification information with at least one media clip, the server may provide an indication of availability of the clips to user that provided the searched criteria, such as one clips having at least a partial match to the search criteria and present the clips in columns, each column comprising media clips associated with one of two teams or the clips are received and/or uploaded from different devices recording the same event (see include, but not limited to, paragraphs 0064-0065, 0067, 0112-0113 , 0117, 0120-0121, 0123, 0160, 0211-0213). Thus, Jaime discloses “determining that the criteria corresponds to at least the first content tag or the third content tag” based on user information (determining that criteria in the search query/user preference correspond to at least first tagging and/or activity information associated with media clip from one “content capture device” of the different “content capture devices” or tagging information associated with content received from another “content captured device” of the different “content capture devices” for the same event, and “determining whether there is a match between (a) the first content tag approved or edited by the human curator and the criterion and (b) the third content tag and the criterion” (determining whether there is a match between first tagging and/or activity information approved/provided by content tagging device and/or server and the criteria associated with the search/preference selected by user/operator and the tagging/activity information associated with the media clip received from another “content capture device”.
Bruce or Jaime discloses searching interest/customized content based on user preference. Bruce or Jaime does not explicitly disclose the user preference is user profile. However, the teaching of searching content that matches criteria based on user profile is well-known in the art, see for example, Miller or Kim references in the rejection of claim 52. Or see for example, US 20120047119 (paragraphs 0061-0062, 0065), US 20140177905 (paragraphs 0033-0034, 0039-0041, 0101), US 20120102529 (paragraphs 0056, 0064, 0067); US 20130093897 (paragraphs 0040, 0086).
For reasons given above, rejections of claims 51-56, 58-66 and 68-70 are discussed below.

	Claims 1-50, 57 and 67 have been cancelled. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 51-56, 58-66, and 68-70 are rejected under 35 U.S.C. 103 as being unpatentable over Bruce et al. (US 2015/0088668) in view of Jaime et al. (US 2015/0262617), Chandler et al. (US 7,233,935), and further in view of Hartley et al. (US 20130188923) and Grenade et al. (US 20140177905) or further in view of Kandekar et al. (US 20120047119).

Regarding claim 51, Bruce discloses a method for creating personalized video feeds (creating personalized video feeds from originator(s), curators based on selection of topic, sub-topic, or search query- see for example, paragraphs 0052, 0059, 0139-0141), the method comprising: 
receiving, at a server, a first video asset of an event transmitted from a first content capture device at a first location (e.g., receiving, at a server with curator, publication interface, repository, and/or server of website, a first video unit or sub-unit or video image  transmitted from a first content capture device as first location associated with an originator – see include, but not limited to, figures 1b, 2d, 5g, 8, paragraphs 0102, 0104-0106, 0110, 0133);
a first characteristic of the first video asset (read on characteristic of video provided from originator/source to be meet with criteria or to be tagged– see include, but are not limited to, figures 5A-6, paragraphs 0108-0109, 0104, 0046, 0049, 0052, 0055, 0060, 0120);
a first content tag of the first video asset corresponding to the first characteristic (first tag/information of the video corresponding to the first characteristic such as source, category, information, etc. provided by the originator/source - paragraphs 0108-0109, 0104, 0046, 0049, 0052, 0055, 0060, 0120);
“assigning a second content tag to the first video asset, wherein the second content tag corresponds to a second characteristic which identifies a human curator” is read on Bruce discloses of adding, applying, or tagging a tag to the video unit, wherein the second tag added/applied/provided to the video unit corresponds to a second characteristic such as information of curator, author, curator own rating, comments as described in, for example, paragraphs 0108-0109, 0104, 0046, 0049, 0052, 0055, 0060, 0120);
in response to determining that a level of information associated with the first content tag provided with the first video is not met a criteria, providing the first video asset to the human curator to approve or edit the first content tag (in response to determining that the content are not met predetermined criteria, providing the first video asset to a curator/author for manually validating, peer reviewing, editing or verifying content tag/information from originator and/or content itself that are not met the criteria -see include, but not limited to, figures 5G-6, paragraphs 0024-0026, 0041-0042, 0047, 0058, 0104, 0106, 0108-0109, 0113, 0119, 0120 and “response to arguments” above);
receiving, at the server, a second video asset of the event transmitted from a second content capture device (receiving, at the server, a second content of the event transmitted from another device with camera – see include, but not limited to paragraphs 0023-0026 and discussion in “response to arguments” above);
determining a second characteristic of the second video asset (determining a second characteristic of the video transmitted from another device with camera– see include, but not limited to, paragraphs 0023-0026 and discussion in “response to arguments” above);
assigning a third content tag to the second video asset corresponding to the second characteristic (assigning tag, topic and/or subtopic to the video asset corresponding to characteristic of the video from another device with camera – see include, but not limited to, paragraphs 0023-26, 0109 and discussion in “response to arguments above);
receiving a request for a video feed of the event from a second location (receiving a request/search query for video feed of interest or query search of the event from a second location- see include, but not limited to, paragraphs 0024-0026, 0109, 0116, 0141-0142, and discussion in “response to arguments” above);
retrieving a criterion from the request for the video feed (retrieving a criterion such as a topic, sub-topic, keyword, query for video content feed with content that meet the search query such as curated image of the search query – see include, but not limited to, paragraphs 0109, 0116, 0141-0142);
determining that the criterion correspond to at least the first content tag or the third content tag based on a user request/search query (determining a criterion/information correspond to at least first content tag/topic/subtopic or third content tag/topic/subtopic associated with content from first device with camera or second device with camera – see include, but not limited to, 0038, 0041-0042, 0052, 0113, 0116, 0141, figure 5D (step 214) and discussion in “response to arguments” above);
determining whether there is a match between (a) the first content tag approved or edited by the human curator and the criterion and (b) the third content tag and the criterion (determining whether there is a match between the first tag/topic/sub-topic or keyword approved/validated or verified by a curator/author and the criteria/keyword/topic/sub-topic of search query and the tag or topic or subtopic associated with content received from another device with camera and the search query– figures 5G-6, 11A-13, paragraphs 0029-0032, 0109, 0116, 0139-0143 and discussion in “response to arguments” above); and
in response to determining that there is a match between (a) the first content tag approved or edited by the human curator and the criterion and (b) the third content tag and the criterion, transmitting the video feed that includes the first video asset and the second video asset for display at a display device at the second location (transmitted video comprising content received from the devices/cameras and/or curator that have tag/topic/subtopic meets the search query/request for display to user as search result, video curated element including a live video feed of video content that has criterion of search query match with topic/sub-topic or tagged information validated/verified or approved by the curator/author and/or tag/topic/subtopic associated with video received from the camera(s)– figures 5G-6, 11A-13, paragraphs 0029-0032, 0109, 0116, 0138-0143 and discussed in the “response to arguments” above).
Bruce does not explicitly disclose determining a first characteristic of the first video asset; 
assigning a first content tag to the first video asset corresponding to the first characteristic; 
in response to determining that a level of uncertainty is greater than a threshold, providing first video asset to a curator; and transmitting first video asset and second video asset for concurrent display.
Bruce further discloses search query is not based on user profile.
Jaime discloses a video asset is captured by a content capture device; determining a first characteristic of the first video asset, and assigning a first content tag to the video asset corresponding to the first characteristic (paragraphs 0022-0023; 0029; 0160-0161).

In addition to Bruce, Jaime discloses media clips of same event are received from different “content capture devices” and “tagging information” are assigned to the media clips and uploaded to a server 104 along with tagging/activity information (paragraphs 0021, 0022, 0024, 0035). When a search criteria is received at the server matches at least a portion of activity identification information with at least one media clip, the server may provide an indication of availability of the clips to user that provided the searched criteria, such as one clips having at least a partial match to the search criteria and present the clips in columns, each column comprising media clips associated with one of two teams or the clips are received and/or uploaded from different devices recording the same event (see include, but not limited to, paragraphs 0064-0065, 0067, 0112-0113 , 0117, 0120-0121, 0123, 0160, 0211-0213). 
 Thus, Jaime discloses receiving, at the server, a second video asset of event transmitted from second content captured device (receiving at the server, a second media clip of the same event transmitted from a second “content captured device” of the different “content capture devices”);
determining a second characteristic of the second video asset (determining second characteristic/information of the media clip transmitted from second “content captured device” of the different “content captured devices”);
assigning a third content tag to the second video asset corresponding to the second characteristic (assigning tagging/activity information to the media clip corresponding to the characteristic/information of the media clip received from the second “content capture device”);
receiving a request for a video feed of the event from a second location (receiving request to search a criteria for video feed with clips of an event from a second location);
retrieving a criterion from the request for the video feed (retrieving a criterion from the request/preference of search query for the video feed media clips corresponding to the request/search query);
 “determining that the criteria corresponds to at least the first content tag or the third content tag” based on user information (determining that criteria in the search query/user preference correspond to at least first tagging and/or activity information associated with media clip from one “content capture device” of the different “content capture devices” or tagging information associated with content received from another “content captured device” of the different “content capture devices” for the same event; 
“determining whether there is a match between (a) the first content tag approved or edited by the human curator and the criterion and (b) the third content tag and the criterion” (determining whether there is a match between first tagging and/or activity information approved/provided by content tagging device and/or server and the criteria associated with the search/preference selected by user/operator and the tagging/activity information associated with the media clip received from another “content capture device”;
in response to determining that there is a match between (a) the first content tag and a criterion (match between tagging/activity associated with media clip from first “content captured device” and information in the request/search query/preference) and (b) the third content tag and the criterion (tagging/activity information associated with media clip received from second “content capture device” and the criterion of the request/search/preference), transmitting the video feed that includes the first video asset and the second video asset for display at a display device at the second location so that the media clips (read on first media asset and second media asset) that are matched with the search criteria are retrieved and present at the on different columns or based on timeline or present the clips in a single, contiguous media clips presentation (see also para. 0121 and discussion in “response to arguments” above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bruce with the teachings including determining a first characteristic of video asset and assigning first content tag as taught by Jaime, in order to yield predictable result of reducing difficulty and/or time-consuming to learn and use of captured video or quickly providing interest video clips of an event (Jaime: paragraphs 0006-0007).
Chandler discloses characteristic/information which identifies a human curator, in response to determining level of uncertainty associated with first data assigned to the content is greater than a threshold, providing the first content to the human curator to approve or edit tag (information identifies administrator/user, in response to determining level of uncertainty is greater than a threshold (i.e., based on confidential level is low than a threshold, the action is not automatically initiated, providing the content with notification to human administrator/user to verify, override and/or manually initiate the action or correct the condition/information- see include, but not limited to, figures 2, 6, col. 7, lines 43-56, col. col. 11, lines 44-57, col. 12, lines 15-25, col. 16, lines 49-51, 57-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bruce in view of Jaime with the teachings determining based on level of uncertainty as taught by Chandler in order to yield predictable result of improving trust and accuracy in decision making while reducing costs in automated system (col. 1, lines 3-21, 60-61). 
Hartley discloses transmitting first video asset and second video asset for concurrent display at a display device at second location (transmitting video segment and second video segment received from different locations/sources for concurrent or simultaneous display at a display device at second location in response to a search query – see include, but not limited to, figures 1-2, paragraphs 0061, 0067).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date the of claimed invention to further modify Bruce with the teachings including of transmitting first video asset and second video asset for concurrent display as taught by Hartley in order to yield predictable result of allowing user to see multiple visual videos at the same time (paragraph 0067).
Grefalda discloses determining criterion correspond to at least first content tag or third content tag based on a user profile (determining criterion corresponding to content tags associated with objects/assets based on user profile – see include, but not limited to, paragraphs 0033-0034, 0039-0041, 0101).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bruce in view of Jaime, Chandler and Hartley with teaching including determining criterion corresponding to content tag based on user profile as taught by Grefalda in order to yield predictable result of customizing content based on user profile thereby allowing user to more easily track the object (see abstract, para. 0034, 0039-0041).
Alternatively to Hartley and Grefalda (hereinafter referred to as Hartley/Grefalda), Kandekar discloses transmitting first video asset and second video asset for concurrent display at a display device at second location (transmitting video segment and second video segment for linking/related video received from different locations/sources for concurrent or simultaneous display at a display device at second location in response to request – see include, but not limited to, figures 6-7, 15A-17); 
receiving a request for video feed; retrieving a criterion from the request for the video feed; and determining that the criterion corresponds to at least first content tag or third content tag based on a user profile (receiving a request/search for video feed; retrieving a criterion/information from the request for the video feed with desired video and/or related video; and matching that criterion/information in the request corresponds to the information/annotation of video segment and related/linking video segment based on a user profile of the user 30 – see include, but not limited to, figures 3, 4-8, 15A-17, paragraphs 0061-0062, 0064-0065).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Bruce in view of Jaime and Chandler with the teachings including concurrently displaying first video asset and second video asset and determining criterion corresponding to content tag based on a user profile as taught by Kandekar in order to yield predictable result of enabling user to quickly and easily link and play related segments of the same or different media items based on user profile (see paragraphs 0004, 0062).
Regarding claim 52, Bruce in view of Jaime, Chandler, Hartley and Grefalda, or Kandekar discloses the method of claim 51, further comprising: 
	accessing the user profile; and retrieving the criterion from the received request based on the user profile (see include, but not limited to, Grefalda: paragraphs 0033-0034, 0039-0041, 0101; Kandekar: paragraphs 0061-0062, 0064-0065).

Regarding claim 53, Bruce in view of Jaime, Chandler, Hartley and Grefalda, or Kandekar discloses the method of claim 51, wherein: 
the first location corresponds to a live event (Bruce: Par. [0024 - 0025] and Jamie’s capture device (1st location) Par. [0021-0023], 0162, 0199; Harley: paragraphs 34, 42); and 
the second location is remote to the first location (Jamie: Par. [0114], 0160, 0162, 0199, Bruce: figure 2D; Harley: paragraphs 0034, 0042).

Regarding claim 54, Bruce in view of Jaime and Chandler, Hartley and Grefalda, or Kandekar discloses the method of claim 53, wherein: the first content tag is assigned to the first video asset based on metadata associated with the live event (see include, but not limited to, Jamie: Par. [0104; 0138]).

Regarding claim 55, Bruce in view of Jaime, Chandler, Hartley and Grefalda, or Kandekar discloses the method of claim 51, wherein: 
the first video asset is generated for display on a display device at a third location that is remote to both the first location and the second location (see Jamie Fig. 8 el. 800b at one location (3rd location) and 800a at another location (2nd location) and remote from the capture device’s (1st location)Par. [0024 - 0026]; Harley: paragraphs 0034, 0042).

Regarding claim 56, Bruce in view of Jaime, Chandler, Hartley and Grefalda, or Kandekar discloses the method of claim 51, wherein: the criterion includes any of actor, genre, year, content filter (see include, but not limited to, Bruce: Topic/Subtopic, see Fig. 12A, el. 108/110A-D and Par. [0104], [0108]), and age rating.

Regarding claim 58, Bruce in view of Jaime, Chandler, Hartley and Grefalda, or Kandekar discloses the method of claim 51, Bruce in view of Jamie and Harley further discloses 
receiving, at the second location, a second video feed comprising a live broadcast of a live event corresponding to the first location (method for compiling a multi-channel video from various participant of a same event, see include, but not limited to, Hartley: Fig. 4-6 and Par. [0035; 0039]; Kandekar: figures 5-7, 15a-17, wherein the “second video feed” is read on video associated with another request/search; Jaime: paragraphs 0029, 0162); and 
generating for simultaneous display the live broadcast and the first video asset on the display device at the second location (see include, but not limited to, Harley: Fig. 1 and Par. [0025], a GUI contains various segment of the same event (e.g., an active stream = the live broadcast or see Kandekar: figures 5-7, 15a-17; Jaime: paragraphs 0029, 0162).

Regarding claim 59, Bruce in view of Jaime, Chandler, Hartley and Grefalda, or Kandekar discloses the method of claim 58, wherein the first video asset is generated for display in a picture-in-picture window on the display device (see for example, Hartley: Fig. 1 and paragraphs 0061, 0067; Kandekar: figures 6-7, 16-17).

Regarding claim 60, Bruce in view of Jaime, Chandler, Hartley and Grefalda, or Kandekar discloses the method of claim 59, further comprising:
receiving a video feed request from a third user at a third location (Bruce: Par. [0024 - 0026], Jaime: paragraphs 0029, 0162; Hartley: figures 1-2 the captured content via originator with camera, may be streamed/distributed to users (comprising third user) who have identified they have an interest in receiving such content); 
in response to receiving the video feed request, generating a third video feed comprising the second feed and the first video asset (see include, but not limited to, Hartley: Fig. 4-6 and Par. [0029-0030, 0035, 0039]; Kandekar: figures 6-8, 15A-17); and
generating for display the third video feed on a display device at a third location (see include, but not limited to, Jamie: fig. 8, para. 0161, Hartley: figures 1-2, paragraphs 0025, 0029-0030, 46, 0061, 0067; Kandekar: figures 5-7, 15A-17).

Regarding claim 61, the limitations of a system that correspond to the limitations of the method in claim 51 are analyzed as discussed in the rejection of claim 51. Particularly, Bruce in view of Jaime, Chandler, Hartley and Grefalda, or Kandekar discloses a system for creating personalized video feeds, the system comprising:
communications circuitry (see include, but not limited to, Bruce: figures 1b, 2d, 7-8; Jaime: figures 4-5, 8; Chandler: figures 2-3); and
a control circuitry that:
	receives, from the communications circuitry, a first video asset of an event transmitted from a first content capture device at a first location;
	determines a first characteristic of the first video asset;
	assigns a first content tag to the first video asset corresponding to the first characteristic;
	assigns a second content tag to the first video asset, wherein the second content tag corresponds to a second characteristic which identifies a human curator;
	in response to determining that a level of uncertainty associated with the content tag assigned to the first video asset is greater than a threshold, provides the first video asset to the human curator to approve or edit the content tag;
	receives a second video asset of the event transmitted from a second content capture device at a third location;
	determines a second characteristic of the second video asset;
	assigns a third content tag to the second video asset corresponding to the second characteristic;
	receives a request for a video feed of the event from a second location;
	retrieves a criteria from the request for the video feed;
	determines that the criterion corresponds to at least the first content tag or the third content tag based on a user profile;
	determines whether there is a match between (a) the first content tag approved or edited by the human curator and the criterion and (b) the third content tag and the criterion; and
	in response to determining that there is a match between (a) the first content tag approved or edited by the human curator and the criterion and (b) the third content tag and the criterion, transmits the video feed that includes the first video content asset and the second video asset for concurrently display at a display device at the second location (see similar discussion in the rejection of claim 51 and include, but not limited to, Bruce: figures 1b, 2d, 7-8, paragraphs 0108-0109, 0104, 0060; Jaime: figures 4-5, 8; Chandler: figures 2-3, paragraphs 0119-0120; Hartley: figures 1-2, paragraphs 0061, 0067; Grefalda: paragraphs 0033-0034, 0039-0041, 0101; Kandekar: paragraphs 0061-0062, 0064-0065, figures 5-7, 15A-17).

Regarding claims 62-66, 68-70, the additional limitations of the system that correspond to the additional limitations of method in claims 52-56, 58-60 and are rejected as discussed in the rejection of claims 52-56, 58-60.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 51-56, 58-66, 68-70 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,187,687. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims 51-56, 58-66, 68-70 and Patent claims 1-14 are directed to the same invention with a different in scope and are therefore an obvious variant thereof or the invention defined in instant claims 51-56, 58-66, 68-70 is an obvious variation of the invention defined in the patent claims 1-14 because for limitations in the instant claims that are not recited in patent claims (e.g., transmitting first video asset and second video asset for concurrent display...” ) are known by prior art (see for example, prior arts discussed in the rejection above). It would have been obvious to one of ordinary skill in the art combine in patent claims with the well-known teachings as taught in the prior art cited above for the benefit as discussed in the prior art rejection above. 
 	Allowance of claims 51-56, 58-66, 68-70 would result in an un-warranted timewise extension of the monopoly granted for the invention as defined in claims 1-14 of Patent No. 10,187,687.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Sharma (US 20140150009) discloses systems and methods for presenting content simultaneously in different forms based on parental control settings.
	Cudak et al. (US 20140099081) discloses creating an abridged presention of a media work based on user profile (see also para. 0037).
	Woods et al. (US 20140095341) discloses system and method for generating a custom media bundle.
	Fife et al. (US 20140088952) discloses systems and methods for automatic program recommendations based on user interactions and user profile (see also paragraphs 0098, 0104).
	Elizarov (US 20140081954) discloses media information system and method. 
	Peterson et al. (US 20140081992) discloses systems and methods for providing customized descriptions related to media assets based on user profile (claim 1). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295. The examiner can normally be reached 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
November 9, 2021